         Case 1:18-cv-12142-KPF Document 60 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILFRIDO BONILLA,

                          Plaintiff,

                       -v.-                            18 Civ. 12142 (KPF)

CITY OF NEW YORK, SERGEANT JOHN
DEBENEDETTO, SERGEANT JASON ISAIA,                           ORDER
LIEUTENANT PAUL GAGLIA, and DEPUTY
INSPECTOR VINCENT SALERNO,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has become aware that, because of filing errors by Plaintiff’s

counsel, the docket in this case currently contains two misspelled names and

incorrectly designates two parties as ADR Providers. The Court directs the

Court to correct the names in the docket by replacing “Sergeant John

Debinadero” with “Sergeant John Debenedetto,” and by replacing “Sergeant

Jason Assia” with “Sergeant Jason Isaia.” The Court further directs the Clerk

of Court to terminate the “ADR Provider” roles of Debenedetto and Isaia.

      SO ORDERED.

Dated:       March 10, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
